internal_revenue_service number release date index number ---------------------- -------------------------- --------------------- ------------------------------------ in re ----------------- ------- -------------------------------------- ---------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b01 - plr-112366-03 date legend taxpayer trust subsidiary state a state b date date year year year year year year a b x y dear ---------- ------------------------ ---------------------------------------------------- --------------------------------------------------- ------------- ------------ ------------------------ --------------------------- ------- ------- ------- ------- ------- ------- ---- -- --------------- --------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you requested a ruling permitting taxpayer to offset its surplus in accumulated_earnings_and_profits e_p by its real_estate_investment_trust reit predecessor’s cumulative deficit in e_p for purposes of satisfying the requirement in sec_857 of the internal_revenue_code facts plr-112366-03 taxpayer is a domestic subchapter_c_corporation c_corporation taxpayer uses an overall accrual_method of accounting and the calendar_year as its taxable_year taxpayer is a real_estate finance company that invests in high-yield lending and investment opportunities in commercial real_estate and related assets taxpayer also conducts an investment management business through subsidiary subsidiary is a wholly owned subsidiary of taxpayer and intends to be treated as a taxable_reit_subsidiary of taxpayer taxpayer represents that it is a successor to trust a state a business_trust following a sec_368 reorganization f reorganization on date taxpayer represents that the f reorganization was perfected as follows trust organized a state b corporation as a wholly owned subsidiary newco trust also organized a state b limited_partnership lp which was owned a by trust and b by newco trust merged with and into lp with lp as the surviving entity lp then merged into newco with newco taxpayer as the surviving entity taxpayer represents that both mergers were simultaneous under state b law and treated as an af reorganization for federal_income_tax purposes trust was taxed as a reit from year through year and had a cumulative deficit in e_p of approximately dollar_figurex during that period trust was taxed as a c_corporation from year through date taxpayer was taxed as a c_corporation from date through year taxpayer has a surplus in e_p of approximately dollar_figurey that accumulated during the period year through year taxpayer represents that significant losses in year will offset some or all of its estimated dollar_figurey in e_p accumulated from year through year taxpayer intends to elect to be taxed as a reit under chapter part ii of subchapter_m of the code reit provisions for the taxable_year ending date law and analysis sec_857 provides that the reit provisions other than sec_857 and sec_856 shall not apply to a reit for a taxable_year unless as of the close of the taxable_year the reit has no e_p accumulated in any non-reit_year sec_857 further provides that the term non-reit_year means any taxable_year to which the reit provisions did not apply with respect to the entity sec_857 provides that any distribution which is made in order to comply with the requirements of sec_857 shall be treated as made from e_p which but for the distribution would result in a failure to meet such requirements plr-112366-03 sec_1_856-1 of the income_tax regulations provides that to the extent that other provisions of chapter are not inconsistent with the reit provisions and the regulations thereunder such other provisions will apply to reits in the same manner that they would apply to any other domestic_corporation for example sec_1_856-1 provides that except as provided in sec_857 earnings_and_profits of a reit are computed in the same manner as in the case of a domestic_corporation and sec_1 e provides that sec_316 relating to the definition of a dividend applies to distributions by a reit the reit provisions do not address whether an e_p deficit incurred during the years in which a corporation was taxed as a reit can be carried forward to offset an e_p surplus earned during the years in which the corporation was taxed as a c_corporation for purposes of satisfying the requirement in sec_857 generally corporations determine their accumulated e_p on an aggregate basis in effect offsetting surpluses from one year with deficits from another accordingly for purposes of taxpayer satisfying the requirement in sec_857 the e_p deficit incurred during year through year when trust was taxed as a reit is carried forward to offset the e_p surplus earned during year through the short_year ending in year when trust was taxed as a c_corporation with respect to the purported f reorganization sec_381 of the corporate provisions provides that when a corporation acquires the assets of a target_corporation and the acquisition qualifies as a sec_332 liquidation or a reorganization under sec_368 c d f or g the acquiring_corporation succeeds to the items listed in sec_381 of the target_corporation e_p is listed in sec_381 sec_1 b - a provides in part that in the case of an f reorganization that is a mere change in the identity form or place of organization of one corporation however effected the acquiring_corporation shall be treated for purposes of sec_381 just as the transferor_corporation would have been treated if there had been no reorganization in effect sec_1_381_b_-1 allows surpluses and deficits to be offset as they normally are in determining accumulated e_p therefore trust’s cumulative deficit in e_p is taken into account by taxpayer as if there had been no reorganization on date made by taxpayer we conclude that taxpayer can offset its surplus in accumulated e_p by trust’s cumulative deficit in e_p for purposes of satisfying the requirement in sec_857 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no ruling was requested and no opinion is accordingly based upon the information submitted and the representations except as expressly provided herein no opinion is expressed or implied a copy of this letter must be attached to any income_tax return to which it is this ruling is directed only to the taxpayer requesting it sec_6110 of plr-112366-03 expressed as to whether the purported f reorganization qualifies for tax-free treatment under sec_368 the code provides that it may not be used or cited as precedent relevant letter is being sent to taxpayer and taxpayer’s second representative the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by taxpayer while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this sincerely _____________________________ elizabeth a handler chief branch office of associate chief_counsel financial institutions and products sec_6110 copy of this letter enclosure cc -
